Exhibit 10.13

 

FIRST AMENDMENT

 

THE EQUITY RESIDENTIAL PROPERTIES TRUST
ADVANTAGE RETIREMENT SAVINGS PLAN

 

WHEREAS, Equity Residential Properties Trust (the “Trust”) maintains The Equity
Residential Properties Trust Advantage Retirement Savings Plan (the “Plan”) for
the benefit of its eligible employees;

 

WHEREAS, Section 8.01 of the Plan provides that the Trust may amend the Plan at
any time; and

 

WHEREAS, the Plan needs to be amended to comply with certain requirements of the
Internal Revenue Service for issuance of a favorable determination letter;

 

NOW, THEREFORE, the Trust hereby amends the Plan as follows:

 

1.                                       The following sentence is hereby added
to the end of Section 6.08(g)(i):

 

“Effective January 1, 1999, the term “eligible rollover contribution” shall not
include any hardship distribution described in Section 401(k)(2)(B)(i)(IV).”

 

2.                                       The following new Section 10.02(f) is
hereby added to the Plan:

 

“(e)                            Compensation:  For purposes of this Article 10,
compensation shall mean all amounts paid or made available to the Participant by
the Employer during the Plan Year for services as an Employee as reported on
Form W-2 (or such other form as may be prescribed pursuant to §6041(d) and
§6051(a)(3) of the Code).  Compensation shall also include any elective
contributions excluded from income under §125 of the Code (relating to cafeteria
plans), §402(e)(3) of the Code (relating to 401(k) plans), including Pre-Tax
Contributions under this Plan, §402(h) of the Code (relating to simplified
employee pension plans), or §132(f)(4) of the Code (relating to elective
transportation fringe benefits).

 

Any Employee’s compensation for any Plan Year in excess of $170,000 (or such
other amount provided pursuant to Section 401(a)(17) of the Code) shall be
disregarded for all purposes under the Plan. Effective January 1, 2002, $200,000
shall be substituted for $170,000 in the preceding sentence.  If an Employee
receives compensation from more than one Employer for a Plan Year, then his
compensation from all such Employers shall be aggregated for purposes of
applying the limit of Section 401(a)(17) of the Code for that Plan Year. 
Commencing January 1, 1997, the rules requiring the aggregation of compensation
paid to certain family members of Highly Compensated Employees as set forth in
the Plan prior to the Effective Date shall no longer apply.”

 

*   *   *   *

 

IN WITNESS WHEREOF, the Trust has caused this First Amendment to be executed by
its duly authorized officers on this 16 day of December, 2002.

 

--------------------------------------------------------------------------------


 

 

 

EQUITY RESIDENTIAL PROPERTIES
TRUST

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Catherine M. Carraway

 

 

 

 

 

 

 

Title:

Vice President, Compensation & Benefits

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secretary

 

 

 

 

2

--------------------------------------------------------------------------------